UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

In re: Lori Mastrangelo, Chapter 13

Case No. 18-23596

Debtor(s).

 

x
DEBTOR LOSS MITIGATION AFFIDAVIT
STATE OF NEW YORK)

)ss.:
COUNTY OF WESTCHESTER)

I, Michael H. Schwartz, being sworn, say:

I am not a party to this action, am over 18 years of age and reside in
Westchester, New York.

On December 5, 2018, I served a true and completed copy of the documents requested in
the “Creditor Loss Mitigation Affidavit,’"' dated November 19, 2018, upon the following parties
via email at the following address mgross@bronsterllp.com including the following documents:

x A copy of the Debtor’s* two (2) most recent federal income tax returns;

C] A copy of the Debtor’s last two (2) paycheck stubs, proof of social security
income, pensions, or any other income received by the Debtor;

Or, if Debtor is self-employed:
Xx A copy of the Debtor’s business’ two (2) most recent months’ profit and loss

statements, setting forth a breakdown of the monthly business income and expenses for {the
months of];

Xx A copy of the mortgagee’s completed financial worksheet;

XX] Proof of second/third party income by affidavit of the party, including the party’s
last two (2) paycheck stubs,

(| Other (please specify)

 

' Italicized words in quotations indicate that there is a form by the same name on the Bankruptcy Court’s website.
These forms shall be used whenever applicable.

2 Unless otherwise provided herein, all capitalized terms are defined in the Southern District of New York’s Loss
Mitigation Program Procedures. The Loss Mitigation Program Procedures’ definition of “Debtor” includes joint
debtors.
Dated: White Plains, New York
(LF — 2018

r

Mi¢hdel H. Schwartz, Esq.
